Citation Nr: 0117587	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-02 167	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from April 1958 to March 
1960.  The veteran also had periods of service with the 
reserve/National Guard forces between May 1953 to June 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision by the Department of 
Veterans Affairs (VA) Honolulu, Hawaii Regional Office (RO).

This case was previously before the Board and was remanded in 
June 1997 for further development.  For reasons set forth 
below, the case is again REMANDED to the RO for further 
action.  


REMAND

The veteran's service records indicate that the veteran 
served in the Air National Guard on active duty for training 
during the period from June 1953 to June 1955.  During his 
period of active duty from April 1958 to March 1960, the 
veteran served as a transportation officer.  

The service medical records reflect that on a physical 
examination as an ROTC cadet, in April 1955, the veteran was 
noted to have a mild high frequency hearing loss, 
bilaterally.  The reported findings were (converted to ISO):




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
10(20)
X
20(25)
LEFT
0(15)
0(10)
0(10)
X
35(40)

On an appointment examination in 1957, the veteran's hearing 
acuity was reported as 15/15, bilaterally.  On an ACDUTRA 
examination in April 1958, the veteran underwent audiometric 
screening, but specific individual audiometric levels were 
not reported.  In a clinical record dated in February 1960, 
hearing loss was noted according to PEC audiometry.  The 
discharge examination dated in March 1960 reflected 15/15 
hearing acuity, bilaterally.  In statements of physical 
condition dated from October 1960 to June 1962, there is 
nothing pertinent noted.  

On a periodic examination in 1964, there was no notation of 
hearing loss;  The following was reported (converted to ISO 
units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
5(15)
5(15)
X
5(10)
LEFT
5(20)
5(15)
5(15)
X
5(10)

A January 1983 hearing aid evaluation is uninterpreted.  In a 
June 1988 private audiology and speech clinic evaluation, 
progressive hearing loss is noted.  January 1989 records 
indicated sensorineural hearing loss bilaterally.  

Two VA audiology reports dated in June 1995 are of record.  
In the first record, the following results were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
75
95
LEFT
10
15
50
80
85

In the second VA evaluation, the examiner reported the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
50
75
95
LEFT
N/A
15
50
80
85

VA audiology evaluation dated in March 1998, the examiner 
noted the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
45
70
75
LEFT
N/A
5
50
75
70

In an examination for the VA, in August 1998, the physician 
noted the veteran's pertinent history.  He recorded that the 
veteran had had normal hearing at enlistment in 1958 and that 
high frequency hearing loss was noted on discharge in 1960.  
The examination showed no evidence of any acute or chronic 
ear disease.  A review of the hearing examinations from 1955 
to 1997 showed progressive hearing impairment.  As to the 
etiology of the veteran's hearing loss, the doctor noted that 
his impairment was compatible with the history and exposure 
the veteran experienced in service. 

Thereafter, the case was returned for further review to an 
examiner for the VA in April 2000.  The reviewer was asked to 
render an opinion with regard to the veteran's hearing loss.  
The audiometric reviewer, who was not the physician who had 
previously examined the veteran, stated that the veteran's 
history included a high frequency hearing loss in 1960 with a 
normal examination thereafter in 1964.  He stated that, 
although it seemed unlikely that the post-service hearing 
loss was caused by noise exposure during service, it was 
difficult to discount the notation of a high frequency 
hearing loss as noted on PEC audiometry dated in 1960.  

That same reviewer rendered an opinion in January 2001 as to 
the etiology of the veteran's hearing loss.  Noted on the 
examination report is that no hearing loss was found in an 
examination dated in March 1960, subsequent to the February 
1960 examination in which hearing loss was noted.  The 
examiner further remarked that it was possible that the 
discrepancy represented a temporary threshold shift, that is, 
a temporary loss which was no longer present a month 
afterward.  The examiner further noted that there was no 
evidence of hearing loss during the February 1964 
examination, with puretone thresholds within the normal range 
bilaterally.  The examiner opined that the current hearing 
loss was not caused by noise exposure during service from 
1958 to 1960.

The Board notes at the outset that during the pendency of 
this matter, the Veterans Claims Assistance Act of 2000 (the 
VCAA) was made law.  In general, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. § 5107(a)].

In this case, the Board has determined that the VA has not 
met its duty to assist the veteran in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  While service medical 
records and personnel records were obtained and associated 
with the claims folder, there are no reports of physical 
examinations of the veteran between 1964 and 1988, while he 
served in the Army and Air Force reserve forces.  It is not 
clear whether the RO has specifically requested such records.  
Thus, the Board concludes that further development is 
necessary to ensure that the RO has complied with the 
requirements of the VCAA.  

The Board notes the opinion rendered during an examination 
for the VA in August 1998, at which time the doctor noted 
that as to the etiology of the veteran's hearing loss, such 
impairment was compatible with the history and exposure the 
veteran experienced in service.  However, the history 
recorded on that examination is contradicted by the 
contemporaneously prepared medical records which reflect the 
presence of hearing loss prior to the veteran's active duty.  
Moreover, while there is reference to noise exposure, the 
nature of such exposure is not set forth. 

When the case was then reviewed by a second examiner for the 
VA in April 2000 and January 2001 the examiner remarked that 
it was possible that the discrepancy between a finding of 
hearing loss in February 1960 and no evidence of the same at 
the time of discharge one month later possibly represented a 
temporary threshold shift, that is, a temporary loss which 
was no longer evident a month afterward.  However, the 
reviewer makes no note of the earlier noted hearing loss.  It 
is not clear whether he had the records of the 1955 
examination.  The examiner further noted that the findings in 
1964 reflected findings of a 5-10 db threshold.  It is not 
clear whether the examiner was advised that findings at this 
time represented ASA unit and not ISO units.  

For these reasons, the case must be REMANDED to the RO for 
further development and for the following action:

1.  The veteran should be contacted to 
determine whether he was examined for or 
treated for hearing loss at any time 
between 1964 and 1988.  This would 
include any physical examinations for 
employment or personal checkups.  All 
indicated providers should be contacted 
to obtain any records; all requests for 
such records should be documented.  

2.  The RO should locate the veteran's 
periodic  physical examinations with the 
Army and/or Air Force reserves.  In this 
regard, the RO should contact the veteran 
to determine if he knows where such 
reports may be, given his background in 
medical administration.  If he has the 
reports of such examination, the RO 
should obtain a copy of these 
examinations for inclusion in his claims 
folder.  All attempts to locate such 
records should be documented in the 
claims folder.  

3.  Thereafter, the veteran should be 
afforded an audiometric examination.  The 
examiner should take a careful history of 
the veteran's noise exposure prior to 
service, during active service, during 
reserve service, and in the veteran's 
civilian capacity.  Thereafter, the 
examiner should review the record, and 
render an opinion as to the nature and 
extent of his hearing loss.  
Specifically, the examiner should comment 
on the onset of his hearing loss, whether 
any preexisting hearing loss increased in 
severity as a result of his service from 
1958 to 1960 or his reserve duties from 
1964 to 1988.  Any indicated testing 
should be accomplished.  The veteran's 
claims folder and copy of this remand 
decision should be provided to the 
examiner prior to the examination.  

4.  Thereafter, the RO should review the 
findings made by the examiner to 
determine if the examination addresses 
all the matters raised above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	
		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




